Citation Nr: 0408324	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1954 to March 1956 and from June 1956 
to April 1957.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  In July 1988, the Board denied the veteran's claim of 
entitlement to service connection for back disability.  

2.  Evidence received since the Board's July 1988 decision is 
either cumulative or redundant of the evidence of record at 
the time of that decision and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for back disability. 


CONCLUSIONS OF LAW

1.  The Board's July 1988 decision, which denied entitlement 
to service connection for back disability, is final.  
38 U.S.C. § 4004 (1988); 38 C.F.R. §§ 19.104 (1988).  

2.  The criteria to reopen the claim of entitlement to 
service connection for back disability have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for back 
disability.  A review of the record discloses that this is 
not her first such claim.  

In July 1988, the Board confirmed and continued the RO's 
denial of entitlement to service connection for back 
disability, characterized as status post laminectomy of L4, 
5, 6, and excision of the L5 disc for lumbar disc prolapse.  
Relevant evidence on file at that time consisted of a service 
medical record; records reflecting private medical treatment 
from February through July 1969 and from January through 
October 1982; records reflecting inpatient treatment at Mercy 
Hospital in January 1982; a March 1985 statement from 
Diversified Health Care Services; a Worker Certificate from 
the State Board of Education, Rehabilitation Services, 
certifying a back impairment in March 1986; reports (VA Form 
60-3101 and VA Form 70-3101) from the National Personnel 
Records Center, received in June 1986 and June 1988; a 
January 1987 record and report from E. J. N., M.D.; 
statements from M. F. N, M. M. S., the veteran's brother, and 
K. A. F.; the transcript of a March 1987 hearing at the RO 
before a local hearing officer; an April 1987 statement from 
M. I. S., M.D.; and a June 1987 statement from R. P. C., M.D.

The reports from the National Personnel Records Center showed 
that the veteran's service medical records had been destroyed 
in a fire.  One service medical record had been retrieved, 
however, and showed that the veteran had strained her back 
when she slipped and fell in February 1955.  Despite that 
evidence, chronic back pathology, diagnosed primarily as a 
low lumbar disc prolapse, was not clinically demonstrated 
until 1981.  Although lay persons, including K. A. F., 
reported that the veteran had complained of back problems 
since the mid-1950's, there was no competent evidence showing 
a nexus between the inservice injury and the back disability 
manifested in 1981.  Therefore, the Board concluded that the 
inservice injury had been acute and transitory and resolved 
without residual disability.  In so deciding, the Board 
considered the June 1987 statement from R. P. C., M.D., which 
indicated that he had treated the veteran for severe back 
pain in July 1957.  Dr. C. acknowledged, however, that such 
treatment had not been documented, and the Board found that 
his statement had been based on memory which had diminished 
over time.  Accordingly, service connection for back 
disability was denied.  The veteran did not request 
reconsideration of that decision under 38 C.F.R. § 19.185 
(now codified as amended at 38 C.F.R. § 20. 1000); and 
therefore, it became final under the law and regulations then 
in effect.  38 U.S.C. § 4004; 38 C.F.R. § 19.104.  In October 
2002 (VA Form 21-4138), the veteran requested that the RO 
reopen her claim of entitlement to service connection for 
back disability.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  New evidence means existing 
evidence which has not previously been submitted to VA 
decision makers.  Material evidence means evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Between the time of the Board's decision in July 1988 and her 
request to reopen her claim, there was a significant change 
in the law.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2003)).  That law redefined the obligations of 
the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45620 (August 29, 2001) (effective 
August 29, 2001 and codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326(a) (2003).  

By virtue of information in a January 2003 letter and in the 
Statement of the Case (SOC), the veteran and her 
representative were notified of the evidence necessary to 
substantiate her claim of entitlement to service connection 
back disability.  Indeed, the SOC set forth the provisions of 
38 C.F.R. §§ 3.156 and 3.159.  Those provisions informed the 
veteran of what evidence and information VA would obtain for 
her, with specific references to such materials as government 
reports and medical records.  They also explained what 
information and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
the information sent to the veteran defined and stressed the 
importance of the need to submit new and material evidence in 
order to reopen her claim.  Finally, the veteran was informed 
of her right to have a hearing in association with her appeal 
(VA Form 9, received in June 2003); however, to date, she has 
declined to exercise that right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the appellant in the development of 
her claim.  Despite the information provided to the veteran, 
she has not submitted new and material evidence to support 
her request to reopen her claim of entitlement to service 
connection for back disability.  Moreover, she has not 
identified any outstanding evidence which could be used to 
support her request.  As such, there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Accordingly, additional 
development of the record would serve no useful purpose and, 
therefore, need not be performed in order to meet the 
requirements of the VCAA.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

The veteran continues to maintain that her back injury in 
service in February 1955 represented the onset of her current 
back disability.  As a lay person, however, she is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The only evidence submitted in support 
of her request to reopen her claim consists of duplicate 
reports from R. P. C., M.D., and K. A. F., both dated in June 
1987.  By its very nature, duplicate evidence cannot be 
considered new and material.  Indeed, as noted above, her 
theory of the case and the duplicate supporting evidence were 
considered and rejected by the Board in July 1988.  Under 
such circumstances, the law is clear, a claim which was 
previously denied by the Board may not be considered based 
upon the same factual basis.  Absent new and material 
evidence, there is simply no possibility of substantiating 
the claim.  Accordingly, the denial of entitlement service 
connection for the veteran's back disability is confirmed and 
continued.


ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of the entitlement to service 
connection for back disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



